Citation Nr: 0810430	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.   Entitlement to service connection for a psychiatric 
disability, claimed as depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
2007, the Board remanded for further development.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's hepatitis C is related to his military 
service.

2.  The preponderance of the evidence is against a finding 
that the veteran's psychiatric disability, claimed as 
depression, is related to his military service or that a 
psychosis was manifested within the first post service year.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  A psychiatric disability, claimed as depression, was not 
incurred in or aggravated by military service and a psychosis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2003 and April 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claims.  

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his hepatitis C claim and the 
evidence has shown that an opinion from an examination for 
the psychiatric disability claim would be speculative, as 
further discussed below.  Thus, the duties to notify and 
assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 reflects his specialty was a rifleman 
and he received the Combat Action Ribbon and the Purple Heart 
Medal. The veteran is a combat veteran and so his assertions 
as to disability during combat are presumed true as they are 
consistent with his service.

Hepatitis C

The veteran essentially contends that he has Hepatitis C as a 
result of service.  Specifically, he asserts that it was due 
to his combat wounds in Vietnam.  

The veteran has currently has hepatitis C as multiple records 
show a diagnosis of and/or treatment for hepatitis C.  While 
the veteran has denied blood transfusions or tattoos, he has 
admitted to a history of IV drug abuse for 15 years.  

Service medical records are negative for findings of 
hepatitis C.  The examination report at service discharge did 
not note any liver abnormalities.  The veteran was first 
diagnosed with hepatitis C in 2002.  

VA afforded the veteran an examination in May 2007 for which 
the claims folder was reviewed in conjunction with the 
examination.  The diagnosis was hepatitis C.  The examiner 
pointed out that the veteran's most likely risk factors for 
the disability were intravenous drug use in the past, which 
was the most efficient means of transmission, and intranasal 
drug use, which has been associated to hepatitis C infection.  
While sexual means of transmission was low, it did occur and 
the veteran reported a history of promiscuity and sexually 
transmitted disease.  The veteran also indicated blood to 
blood contact during active service secondary to shrapnel 
injury.  The examiner found that since the veteran had 
several risk factors to acquiring hepatitis C, he could not 
establish which one was the most likely means to have caused 
infection.  Given the veteran's history, the examiner opined 
that hepatitis C was less likely as not (50 percent 
probability) aggravated by military service.  In conclusion, 
the examiner found that that in view of the multiple risk 
factors, he would have to resort to mere speculation to 
establish the etiology of hepatitis C.   

Based on the evidence, the Board finds that service 
connection is not warranted in this case.  The veteran did 
not have hepatitis C in service and the first indication of a 
disability was not until 33 years after service discharge.  
In view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board has taken into account the veteran's 
assertion as a combat veteran that he contracted hepatitis C 
due to combat.  However, the weight of the evidence does not 
support his assertion.  There is no competent medical nexus 
between current disability and service.  Noting the veteran's 
multiple known risk factors for hepatitis C, the May 2007 VA 
examiner found that it was resorting to mere speculation to 
establish the etiology of hepatitis C.  The examiner added 
that there was less than a 50 percent probability that 
hepatitis C was "aggravated by" service.  The Board finds 
that the clear meaning of this opinion, when viewed in the 
context of the entire medical report, is that there is less 
than a 50 percent probability that hepatitis C is related to 
service.  This opinion is unrebutted by conflicting competent 
evidence.   

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hepatitis C related to service) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Psychiatric disability

If a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as a 
disability did not manifest until many years after discharge, 
as discussed below.

The veteran has a current psychiatric disability as multiple 
treatment records note treatment for depression.  

Service medical records are negative for any complaints or 
findings of a psychiatric disability.  The examination at 
service discharge noted a normal psychiatric evaluation.  The 
first indication a disability in the record was a March 1999 
letter from a private practitioner noting that he had treated 
the veteran since May 1998 for a severe mental disorder.  The 
veteran indicated to the practitioner that he dated on the 
onset of his disability to 1989 when his parents died and he 
had to resign his job to take care of his brother.  
Subsequently dated medical reports reflect further treatment 
for psychiatric disability, including major depression, but 
the evidence does not relate psychiatric disability to 
service.  

Based on the evidence, service connection is not warranted.  
Service medical records are negative for complaints or 
findings of a psychiatric disability and the first indication 
of a disability per the veteran's account was 20 years post-
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no nexus between service and current disability.  In fact, by 
the veteran's own admission, his depression started in 1989 
as a result of his parents' death, his resignation from a 
job, and his having to care for his brother.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for two decades following service.  Thus, while there is 
current evidence of a psychiatric disability, there is no 
true indication that that a disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of showing of a psychiatric 
disability in service, the lack of diagnosis of the claimed 
disability until several years post-service, and the veterans 
own statements as to the cause of his disability, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a psychiatric disability related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied. 

Service connection for a psychiatric disability, claimed as 
depression, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


